Citation Nr: 0204069	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  98-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
bone chip, right ankle, status post arthroscopy, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from January 1988 to August 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which increased from 0 to 10 
percent, ratings for a right ankle disability and a right 
knee disability, effective July 2, 1997.  The veteran's 
notice of disagreement was received in February 1998, and 
after issuance of a statement of the case, the veteran timely 
perfected an appeal in April 1998.

When this matter previously came before the Board in June 
1999, it was remanded to the RO for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefits.  The matter is now before the 
Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would affect 
the outcome.

2.  The right ankle disability is manifested primarily by 
complaints of pain, and limitation of motion due to pain, 
cortical irregularity and lucency involving the medial talar 
dome and degenerative joint disease of the right ankle, with 
unremarkable soft tissues and osteochondritis dissecans of 
the right talus, that are the equivalent of no more than 
moderate limitation of motion;  marked limitation of motion 
or other symptoms that produce more than moderate functional 
impairment are not demonstrated or more nearly approximated.

3.  The right knee disability is manifested primarily by 
complaints of pain, and limitation of motion due to pain, on 
repeated use and during flare-ups, that produce no more than 
moderate limitation of motion; there is no finding of 
recurrent subluxation or lateral instability, marked 
limitation of motion, or other symptoms that produce more 
than moderate functional impairment; non-union, ankylosis, 
limitation of flexion to 30 degrees or less, or limitation of 
extension to 15 degrees or more are not found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of bone chip right ankle, status post arthroscopy 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71 Plate II, 4.71a, Codes 5003, 5271 
(2001).

2.  The criteria for a higher rating for the right knee 
disability are not met.  38 U.S.C.A. § 1155, 5107 (West 1991& 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5256, 
5257, 5260, 5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran sustained a 
right ankle running injury in service, and underwent several 
surgical procedures.  An October 1995 rating decision granted 
service connection for residuals of surgery and assigned a 0 
percent rating.

Outpatient progress notes from April 1997 show the veteran 
reported complaints of pain in the right knee and ankle.  On 
measurement, right ankle dorsiflexion was 10 degrees, and 
left 20 degrees with otherwise normal range of motion 
bilaterally.  There was mild weakness in the right ankle 
dorsiflexion and tenderness over the distal tibia.  Ankle x-
rays showed minimal degenerative changes and/or 
osteochondritis dissecans involving the superior articular 
surface of the talus.  Distal articular surfaces of the tibia 
and fibula, and soft tissues surrounding the bones of the 
right ankle were noted as normal.  X-ray examination of the 
right knee to rule out arthritis was negative.  No bone or 
joint abnormality was found, and no evidence of acute or 
recent fracture or dislocation was found.  Articular cortices 
were smooth and regular with no unusual soft tissue 
calcifications.

The veteran filed a claim for increased rating in July 1997, 
and underwent arthroscopic debridement of the right ankle in 
September 1997.

VA compensation and pension examination in October 1997 
showed range of motion of the ankle was dorsiflexion of 15 
degrees with pain -5 degrees; Plantar flexion 35 degrees with 
pain -10 degrees; and limited range of motion of the right 
ankle due to pain.  X-rays of the ankle showed 
osteochondritis dissecans, with normal tibia and fibula.  
Diagnosis was right ankle osteochondritis dissecans and 
residuals of surgery of the right ankle.

The veteran also complained of dull, intermittent, right knee 
pain medicated with Motrin, and exacerbated by cold weather.  
Range of motion of the right knee was flexion 0 to 135 
degrees with no pain; extension was with mild pain.  The 
examiner opined there was osteoarthritis of the right knee 
secondary to fracture of the right ankle, and recommended x-
rays to rule out arthritis of the right knee.  October 1997 
x-rays of the knee showed no bone or joint abnormality and no 
evidence of acute or recent fracture or dislocation.  
Articular cortices were smooth and regular with no unusual 
soft tissue calcifications.  The impression was x-rays 
negative for arthritis.
A November 1997 RO rating decision increased the evaluation 
for both disabilities from 0 to 10 percent, effective July 
1997, and the veteran appealed.

Subsequent to a July 1999 remand by the Board, the veteran 
underwent examination in September 1999, to assess the 
severity of her disabilities.  She reported constant pain in 
the right ankle and intermittent pain in the right knee.  On 
range of motion examination, dorsiflexion of the ankle was 20 
degrees, plantarflexion 45 degrees, eversion  20 degrees, and 
inversion 30 degrees, abduction 10 degrees and adduction 20 
degrees, all noted to be within the normal range of motion 
for the foot and ankle.  Active range of motion of the right 
knee was noted as 0 to 140 degrees, in normal range.  
Clinical observations were pain in the right ankle, and on 
palpation of the lateral malleolus of the right ankle.  
Pinprick and light touch tests for the knee and ankle were 
normal, and muscle strength of quadriceps and hamstrings, 
plantar and dorsiflexors, and other muscles were all 5/5.  
Deep tendon reflexes were present and equal, and patellar 
apprehension test and Apley grinding test were negative.  
There was no edema or erythema, and no bony or soft tissue 
abnormality of this area.  Gait was completely non-antalgic, 
without use of any assistive device, and no limp.  There were 
no other focal neuromuscular deficits.  There was no 
instability.

Additionally, the examiner noted that there was no arthritis 
of the knee on examination.  No limitation of motion of the 
ankle or knee was noted.  Muscle strength was good, with no 
weakened movement, incoordination, or excess fatigability.  
The examiner opined that pain may limit functional ability of 
the knee, with pain on repeated use and during flare-ups.

X-rays of the ankle showed an impression of cortical 
irregularity and lucency involving the medial talar dome, 
with a diagnosis of degenerative joint disease of the right 
ankle.  Radiograph of the right knee was noted as 
unremarkable.

Outpatient progress notes from January 1998 through February 
2001 show examination for unrelated conditions, but also 
include October 2000 x-rays of the right ankle and knee which 
reveal no dislocations or effusions, and rule out arthritis 
of the right knee.  Findings on x-rays of the right ankle 
were consistent with previous findings, showing cortical 
irregularity and lucency in the talar dome, with no acute 
fractures or subluxation.

Legal Analysis

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board observes that the current medical evidence of 
record, including reports of the veteran's VA medical 
examinations and outpatient progress notes, satisfy the  
remand with respect to the issue under consideration, and 
that VA's duty to assist her in developing all evidence 
pertinent to the claim has been met.

In that regard, the Board notes that the veteran and her 
representative were provided notice of VA's duty to assist 
under the VCAA by letter dated May 2001.  In the rating 
decisions and statements and supplemental statements of the 
case, the veteran was also provided notice of the applicable 
laws and regulations, and of the pertinent evidence needed to 
prevail on her claim.  The RO has associated all service 
medical records and all identified medical records with the 
record, and the veteran has undergone several examinations to 
obtain a complete evaluation as to the extent of her 
disabilities.  Moreover, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus the Board concludes that VA has satisfied its 
duties to notify and to assist the veteran, and further 
development and expending of VA's resources is unwarranted.  
Adjudication of this appeal, without remand to the RO for 
further consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  This decision will include a review of 
the entire record, but the focus will be on the most recent 
medical findings regarding the service-connected disability 
at issue.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  An evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Assessment under several diagnostic codes is possible for 
knee and ankle disabilities.

I. Increased evaluation for right ankle

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.
Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

The right ankle disability is currently rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code ("DC") 5271.  Diagnostic Code 5271 
contemplates limited ankle motion, thus moderate limited 
ankle motion is rated as 10 percent disabling, and a maximum 
rating of 20 percent is assigned for marked limited ankle 
motion.

As noted, x-rays taken in the September 1999 compensation and 
pension examination revealed minimal degenerative changes 
and/or osteochondritis dissecans involving the superior 
articular surface of the talus.  Distal articular surfaces of 
the tibia and fibula, and soft tissues surrounding the bones 
of the right ankle were noted as normal.  DC 5003 
contemplates degenerative arthritis.  Under this Diagnostic 
Code, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

In this case, the Board finds compensable limitation of 
motion under the appropriate diagnostic code, and a 10 
percent rating under DC 5271 adequately represents the degree 
of disability.  The most recent examination of September 1999 
revealed full range of ankle motion.  Therefore, limited 
motion has not necessarily been demonstrated, except as 
possible in flare-ups or with repeated pain on use.  However, 
there are complaints of chronic pain and instability since 
the in-service injury, and degenerative joint disease.  When 
factoring in those complaints, which indicate a degree of 
functional loss, the overall disability picture would be 
comparable to no more than moderate limitation of ankle 
motion, as reflected in the rating currently assigned.  
Therefore, the disability picture does not involve limited 
ankle motion which is marked, or moderately severe, and there 
is no question that the lower evaluation should apply.  38 
C.F.R. § 4.7.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5271, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect.

The Board has also considered the Court's holding in DeLuca 
and the factors of 38 C.F.R. § 4.40 and 4.45.  As noted, 
there is functional loss of the ankle when considering the 
veteran's complaints of chronic pain and instability, but 
normal range of motion was demonstrated on the September 1999 
evaluation.  Therefore, it is reasonable to conclude that the 
degree of disability is not comparable to ankle ankylosis in 
plantarflexion less than 30 degrees as required for a 20 
percent rating under Diagnostic Code 5270.  It is also 
reasonable to find that the disability picture does not 
involve ankylosis of the subastragalar or tarsal joint in 
poor weight-bearing position, as required for a 20 percent 
rating under Diagnostic Code 5272.  Similarly, nothing more 
than moderate foot injury under DC 5284 has been shown.

Here, the preponderance of the evidence is against the 
veteran's claim for an increased rating, therefore the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 is not for application.

II. Increased evaluation for right knee

The standard ranges of motion of the knee are 0 degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between zero degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 and 20 degrees.  A 50 percent rating 
requires that the knee be fixed in flexion at an angle 
between 20 and 45 degrees.  A 60 percent evaluation requires 
extremely unfavorable ankylosis.  Ankylosis is considered to 
be extremely unfavorable when the knee is fixed in flexion at 
an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Code 
5256.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.
Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, DC 5261.

As discussed above, degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  VA Office of General 
Counsel has provided guidance concerning increased rating 
claims for knee disorders.  VAOPGCPREC 23-97.  VA General 
Counsel held in VAOPGCPREC 23-97 that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any:

"...separate rating must be based upon 
additional disability.  When a knee disorder 
is already rated under [Diagnostic Code] 
5257, the veteran must also have limitation 
of motion under [Diagnostic Code] 5260 or 
[Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero- 
percent rating under either of those codes, 
there is no additional disability for which a 
rating may be assigned." 

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).   
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).

X-rays of the veteran's right knee show no finding of 
arthritis.  A diagnosis of osteoarthritis of the right knee 
in the October 1997 VA examination was subject to x-rays to 
rule out arthritis.  October 1997 x-rays of the right knee 
showed no bone or joint abnormality, no evidence of acute or 
recent fracture of dislocation, and smooth and regular 
articular cortices with no unusual soft tissue 
calcifications.  The impression was negative for arthritis.  
This was consistently confirmed in the examiner's clinical 
findings of the September 1999 examination, and in an 
addendum noting review of x-rays taken in October 2000, in 
which the examiner noted an unremarkable right knee 
radiograph.  Thus the reports of the veteran's VA evaluations 
do not show the presence of arthritis in the right knee.  The 
evaluations do not show limitation of flexion or extension of 
the right knee under diagnostic codes 5260 or 5261 that 
warrant greater than the current 10 percent rating.  However, 
the veteran has consistently reported intermittent pain of 
the right knee.  Additionally, in the September 1999 
examination, the examiner opined that although range of 
motion was full in the knee, with no incoordination or 
weakness, limitation of motion was possible with repeated use 
or with pain during flare-ups.  Also in the October 1997 VA 
examination, the examiner noted mild pain on extension of the 
knee, and some limitation of motion with pain.

This limitation of motion when considered with the veteran's 
consistent complaints of painful motion of the right knee, 
and the provisions of 38 C.F.R. §§ 4.40 and 4.45 as required 
by the holding of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) support the assignment of a separate 10 
percent evaluation for the right knee disability under 
diagnostic code 5271, but no more.  See VAOPGCPREC 23-97.  A 
separate rating under DC 5257 for instability would not be 
appropriate as instability was specifically ruled out on the 
1999 examination.

The Board recognizes the statements of the veteran to the 
effect that her ankle and right knee disabilities are more 
severe than rated, and notes that after the October 1997 
examination, the RO increased the evaluation from 0 to 10 
percent in a November 1997 rating decision.  However, review 
of the more detailed September 1999 examination, as well as 
October 2000 progress notes and x-rays, and all the evidence 
of record, reveals that the entire record does not support 
granting higher evaluations than the current 10 percent 
ratings currently in effect.

The preponderance of the evidence is against the claim for 
higher ratings for the right ankle and right knee 
disabilities, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  An increased evaluation for the residuals of bone chip, 
right ankle, status post arthroscopy, currently rated as 10 
percent disabling, is denied.

2.  An increased evaluation for right knee disability, 
currently rated as 10 percent disabling, is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

